Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 1 of 6 PageID #:375




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
     Plaintiff,                                )
                                               )      16 CR 107
v.                                             )      Honorable Andrea R. Wood
                                               )
GABRIEL ROSAS,                                 )
    Defendant.                                 )

     DEFENDANT GABRIEL ROSAS’ MOTION FOR PRODUCTION OF THE
                 CONFIDENTIAL INFORMANT FILE

       NOW COMES GABRIEL ROSAS, by and through his attorney, Quinn A.

Michaelis, pursuant to Rule 16(a)(1)(c) of the Federal Rules of Criminal Procedure and

the principles of Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

U.S. 150 (1972), and Kyles v. Whitley, 115 S.Ct. 1555 (1995), and moves this Court for

an order directing the Government to produce the confidential informant file of the

informant used in the investigation of Gabriel Rosas. The defense seeks this information

because it is material to the preparation of the defense.

       The defense requests the Court to order the government to produce the following

information as set forth below:

       1) The case number, jurisdiction, and name of the prosecutions in which the
          confidential informant utilized in this case has previously been utilized as a
          cooperating witness.

       2) The case names, numbers and jurisdictions of any trials or evidentiary
          hearings at which the confidential informant has testified as a witness for the
          government.


       3) Any ledger, sheet, or other document, which details the sums paid by the
          government to the confidential informant or his family in this case or any
          other case.
Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 2 of 6 PageID #:375




      4) Any information, whether or not memorialized in a memorandum, agent’s
         report or other writing, regarding promise of immunity, leniency, preferential
         treatment or other inducements made to the cooperating witness or a family
         member, friend or associate of the informant in exchange for the informant’s
         cooperation. This includes the dismissal or reduction of charges, assisting in
         matters of sentencing or deportation, promises of monetary payments or
         eligibility for any award or rewards.


      5) Any information or records concerning any actual or implied threats of
         investigation or prosecution (including deportation or exclusion by ICE) made
         by any law enforcement entity to the confidential informant. Please provide
         circumstances regarding any implied or actual threats to remove the informant
         and his/her family members from Witness Protection.

      6) Any statement made, information or document provided by the informant that
         conflicts in part or in while with: (a) the statement of another prospective
         witness, (b) a prior statement made by the same informant with regard to the
         subject matter of the expected trial testimony. This request includes any
         statement made by any law enforcement agent or prosecutor during the
         preparation for trial.
      7) Any report, document or information that details the criminal activities of the
         informant that were undertaken by him without authority or approval of the
         government, but for which the government has elected, formally or
         informally, not to prosecute.

      8) Information concerning misconduct by the informant in the performance of
         his role as an informant including: any refusal of the informant to testify for or
         assist the government; any allegation that the informant entrapped another
         person to commit an offense or made false statements in connection with a
         criminal investigation; and any refusal by any law enforcement agency to use
         the witness as a confidential informant.

      9) Information concerning misconduct by the informant other than in his role as
         an informant, including misconduct that reflects a lack of candor, truthfulness
         or law abiding character of the informant, such as uncharged criminal conduct
         or fraud. Such information includes events before, during and after the
         witness involvement as an informant.

      10) All information, records and transcripts which in any way indicate or reveal
          that the confidential informant provided untruthful, false, misleading,
          incomplete, or inaccurate information or testimony to:
              a. Any state or federal law enforcement officer or agency;
              b. Any state or federal grand jury; and
              c. Any state or federal trial court while testifying at trial and/or nay
                  related or preliminary proceedings



                                            2
Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 3 of 6 PageID #:375




      11) Information reflecting the nature and extent of assets obtained by the
          informant in connection with his illegal activities over the last ten years.

      12) Any “records” maintained by the law enforcement agencies that relate to the
          confidential informant, including:
             a. Code names;
             b. Assumed/false identities;
             c. Reasons for cooperation;
             d. A debriefing report or outline of what type of cases he might produce;
             e. Whether he has been briefed on entrapment;
             f. Whether he has a contract executed with a law enforcement agency;
             g. Any release forms executed by the witness;
             h. Records revealing the witness was advised to pay Federal Income
                 Taxes;
             i. Records advising that he could not violate the law;
             j. Records which require him to protect his false identity;
             k. Records that the witness cannot use any illegal drugs; and
             l. Records that the witness consented to recording any conversation with
                 any party.

      13) The results of any polygraph examination performed on the confidential
          informant, as well as any information concerning the refusal of the informant
          to submit to a polygraph examination. Such information shall include, but not
          limited to written, oral and summaries of statements made by the witness
          during the test, polygraphs and any other documentation generated in
          connection with such polygraph examination.

      14) All information and records revealing any potential impairment of the
          capacity of the informant to observe, recollect and testify about the events,
          giving rise to the charges filed in this case, including impairments of sight,
          hearing, memory, language, or any other physical or psychological disability.

      15) All information and records indicating that the informant (a) may have
          suffered from any mental or emotional disease, disorder, illness or defect at
          any time during the time span alleged in the indictment filed in this case, or
          (b) sought or received treatment for any such mental or emotional disease,
          disorder, illness or defect at any time in the past five years.

      16) All information and records indicating that the informant (a) may have used
          cocaine, marijuana, another controlled substance or abused alcohol at any time
          during the time span alleged in the indictment in this case, or (b) sought or
          received treatment for any substance abuse problem at any time within the last
          five years. Also provide any information or records indicating the informant
          may have used a controlled substance or abused alcohol after being enrolled




                                            3
Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 4 of 6 PageID #:375




         or accepted as a confidential informant, or as a witness for the government,
         i.e. “dirty urine screens.”

      17) All records for the informant from the United States Bureau of Prisons,
          Probation Department, or any relevant State Parole-Probation Department.
          Please provide any Pre-Sentence Investigation report filed in any case in
          which the informant was a defendant.

      18) Any correspondence between the confidential informant and any state or
          government entity including criminal courts, wherein the informant’s witness
          status or potential witness status was discussed.

      19) All reports and other discovery materials as requested herein that relate to
          criminal activity or other conduct that gave rise to the informant’s enrollment
          as a confidential informant, i.e., the police reports of any case that the
          informant is now working off.

      20) All applications for sentencing reconsideration or modification of sentences,
          motions for withdrawal or pleas, or Rule 35 motions for the confidential
          informant. Any plea agreement signed by any government witness in
          conjunction with this case. Please also provide any reports that reflect
          debriefings of the informant in this case. This request includes any proffer
          letter that was transmitted to the informant.

      21) All law enforcement internal memorandum or documents, relating to the
          confidential informant in the instant case.

      22) All letters of recommendation from a prosecutor, or law enforcement official
          that describes or references the informant’s cooperation in this case.

      23) Evidence relating to the informant’s failure to identify any of the defendants
          in this case.




                                           4
Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 5 of 6 PageID #:375




       WHEREFORE, the Defendant respectfully requests an Order directing the

government to disclose the confidential informant file for the confidential informant used

in the investigation against GABRIEL ROSAS.




Respectfully submitted,

/s/Quinn A. Michaelis

Quinn A. Michaelis
Attorney For GABRIEL ROSAS
73 W. Monroe, Suite 106
Chicago, Illinois 60603
312-714-6920




                                            5
Case: 1:16-cr-00107 Document #: 117 Filed: 05/03/19 Page 6 of 6 PageID #:375




                             CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, I electronically filed the above

    DEFENDANT MOTION FOR PRODUCTION OF THE CONFIDENTIAL
                      INFORMANT FILE

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

       Respectfully Submitted on May 3, 2019


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For Gabriel Rosas
73 W. Monroe, Suite 106
Chicago, Illinois 60603
312-714-6920




                                            6
